Title: From Thomas Jefferson to David Gelston, 13 August 1820
From: Jefferson, Thomas
To: Gelston, David


						Dear Sir
						
							Monticello
							Aug. 13. 20.
						
					I am obliged to renew my annual tax on your goodness by asking the favor of your procuring a passage for the inclosed letters to their address. the commerce of New York, is so much more extensive than from any other port of the US. as to give it a great preference for the conveyance of foreign letters, and it is this circumstance which brings on you the present trouble for which I can offer but the poor tribute of my thankfulness, esteem, & respect.
						Th: Jefferson
					